IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                   :     NO. 813
                                         :
         REAPPOINTMENTS TO               :     SUPREME COURT RULES
         CONTINUING JUDICIAL             :
         EDUCATION BOARD OF              :     DOCKET
         JUDGES                          :
                                         :


                                       ORDER



PER CURIAM:

         AND NOW, this 13th day of November, 2019, the following members are hereby

reappointed to the Continuing Judicial Education Board of Judges for a term of three

years, commencing January 1, 2020:

                           The Honorable Ida K. Chen
                           The Honorable Kathryn M. Hens-Greco
                           The Honorable Terrence R. Nealon
                           The Honorable Karen Y. Simmons